Exhibit HERSHEY ANNOUNCES THIRD QUARTER RESULTS Company continues strong progress on strategic plan · Net Sales increase 6.4%, growth of about 4% excluding volume shifts related to August price increase · Earnings per share-diluted from operations $0.64, in line withthe Company’s expectations · Outlook reaffirmed for 2008, growth in net sales 3-4%, with earnings per share-diluted from operations expected to be towards the lower end of the $1.85 to $1.90 range HERSHEY, Pa., October 16, 2008 — The Hershey Company (NYSE: HSY) today announced sales and earnings for the third quarter ended September 28, 2008. Consolidated net sales were $1,489,609,000 compared with $1,399,469,000 for the third quarter of 2007.
